NO.
12-11-00134-CR
                  
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
JUMAANE
COLEMAN,                                   §                 APPEAL FROM THE 159TH
APPELLANT
 
V.                                                                         §                 JUDICIAL
DISTRICT COURT
 
THE STATE OF TEXAS,
APPELLEE                                                        §                 ANGELINA
COUNTY, TEXAS
                                                        
                                           
MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to aggravated assault and true to the enhancement paragraph in
the indictment.  We have received the trial court's certification showing that
this is a plea bargain case and Appellant has no right to appeal.  See Tex. R. App. P. 25.2(d).  The
certification also states that Appellant waived his right to appeal.  The
certification is signed by Appellant and his trial counsel.  
            In
reviewing the clerk’s record, we note that the admonishments signed by the
State’s attorney, as well as Appellant and his attorney, include a handwritten
notation that “[n]o plea bargain exists between the State and the defendant.” 
However, the clerk’s record includes a document signed by Appellant in which he
expressly waived his right to appeal.  Therefore, this court does not have
jurisdiction of the appeal and the appeal must be dismissed.  Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion delivered June 8, 2011.
Panel consisted
of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(DO NOT PUBLISH)